Case 1:15-cv-01153-AT-BCM Document 135 Filed 11/16/20 Page 1 of 4
       Case 1:15-cv-01153-AT-BCM Document 135 Filed 11/16/20 Page 2 of 4




       On February 18, 2020, this Court denied Defendant’s motion for summary judgment.

Pruter, 2020 WL 777333, at *9. On September 25, 2020, Defendant filed its first motion in

limine. Def. Mot.

                                            ANALYSIS

       Defendant’s motion in limine seeks to preclude Plaintiffs, in support of their case on

liability, from calling as witnesses at trial more Plaintiffs than the three Defendant deposed. Def.

Mot. at 3.

       The stipulation at issue was memorialized in Defendant’s letter to the Court dated

October 19, 2018 (the “Stipulation”). The relevant language states:

       In order to streamline discovery, counsel for the parties have agreed and stipulated that
       [P]laintiffs’ counsel will select three individual plaintiffs whose testimony would bind the
       entire group concerning Local 210’s potential liability on the claims set forth in the first
       amended complaint.

ECF No. 59 at 1; see also Pl. Opp’n to Mot. for Summ. J. at 2, ECF No. 83. (“[T]he parties

agreed that those deposed were representative plaintiffs (see letter to Court dated October 19,

2018, Docket No. 59).”).

       Plaintiffs argue first, that the Stipulation does not bind them regarding witnesses at trial;

and second, that although the Stipulation limits the number of Plaintiffs they can call as

witnesses with respect to events that occurred in 1996, they are not precluded from calling more

witnesses to speak to post-1996 events regarding liability. Pl. Resp. at 1, ECF No. 126.

       The Court concludes that the Stipulation prohibits Plaintiffs, in support of their case on

liability, from calling more Plaintiffs as witnesses at trial than the three already deposed,

including with respect to events that occurred after 1996. Although the Stipulation does not

mention witnesses at trial, the function of discovery is to determine what evidence exists going

into a trial. Am. Stock Exch., LLC v. Mopex, Inc., 215 F.R.D. 87, 93 (S.D.N.Y. 2002) (“The

                                                  2
       Case 1:15-cv-01153-AT-BCM Document 135 Filed 11/16/20 Page 3 of 4




purpose of [discovery] rules is to avoid ‘surprise’ or ‘trial by ambush.’”). It defies common

sense to limit the parties’ opportunity to gather evidence before trial, only to do away with that

limitation at trial and thus open them up to surprise evidence.

        Moreover, the Stipulation refers to “potential liability on the claims set forth in the first

amended complaint.” ECF No. 59 at 1. That liability is not limited to the events of 1996; it

covers the entirety of liability arising from the claims in the first amended complaint. Plaintiffs,

therefore, cannot call additional Plaintiffs as witnesses at trial to speak to liability after the events

of 1996.

        The parties submitted additional letters after the close of briefing on this motion. See

ECF Nos. 128–129; 132–133. This order makes no ruling on the issue of whether the events

after 1996 give rise to liability. In addition, the Court does not opine on the proper measure of

damages, or the ability of the Plaintiffs to call additional Plaintiffs as witnesses on the issue of

damages.

                                           CONCLUSION

        For the foregoing reasons, Defendant’s motion in limine is GRANTED. At trial, on the

issue of liability, including with respect to events occurring after 1996, Plaintiffs are barred from

calling as witnesses more Plaintiffs than the three already deposed.




                                                   3
     Case 1:15-cv-01153-AT-BCM Document 135 Filed 11/16/20 Page 4 of 4




      The Clerk of Court is directed to terminate the motion at ECF No. 125.

      SO ORDERED.

Dated: November 16, 2020
       New York, New York




                                              4
